DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in the European Patent Office on 01/07/2019. It is noted that applicant has filed a certified copy of the application, EP19150509.8, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2019 and 02/10/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 13, “arranged on another” should read “arranged on one another”
Appropriate correction is required.

Claim Interpretation
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  

Thus, in claim 1, the intended use of “for a rechargeable battery pack that supplies electrical drive power to an electrically driven gardening and/or forestry work appliance” (lines 1-2) is not given patentable weight. 

Further, in claim 18, the intended use of “for supplying electrical drive power to an electrically driven gardening and/or forestry work appliance” is not given patentable weight. 

Regarding the claim limitation “an interlocking manner”, the broadest reasonable interpretation and plain meaning of interlocking is to connect so that the motion or operation of any part is constrained by another (“Interlock.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/interlock. Accessed 5 May. 2021). This claim limitation has been interpreted as such in the claim rejections below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the region" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected as depending on claim 12.



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US20130337299A1).

Regarding claim 1, Sugawara discloses a cell connector structure (“casing 110”; [0065]; Fig. 4; element 110) for a rechargeable battery pack (“a battery module (electricity storage module) 100”; [0044]; Fig. 4; element 100a, 100b) comprising: 


    PNG
    media_image1.png
    536
    763
    media_image1.png
    Greyscale
a plurality of cell connectors (“two side plates 130 and 131”; [0065]; “a conductive member 150”; [0066]; Fig. 5; elements 130, 131 and 150), wherein the cell connectors (130, 131, 150) are designed for electrically connecting ([0066]) rechargeable battery cells (“lithium-ion battery cells 140”; [0066]; Fig. 5; element 140); 



    PNG
    media_image2.png
    609
    715
    media_image2.png
    Greyscale



a plurality of voltage tap elements (“a tip end part 800a”; [0086]; Fig. 6; element 800a), wherein the voltage tap elements (800a) have voltage tap cables (“detection line 806”; [0090]; Fig. 6; element 806), 




    PNG
    media_image3.png
    511
    611
    media_image3.png
    Greyscale
at least one tap element body (“a resin part 807”; [0092]; Fig. 6; element 807), wherein the voltage tap elements (800a) and the at least one tap element body (807) are designed for being arranged on another (Fig. 6; elements 800a and 807) and for being secured against becoming detached from one another ([0092]; Fig. 6), 

wherein the at least one cell connector element (111, 160) with the cell connectors (130, 131, 150) and the at least one tap element body (807) with the voltage tap elements (800a) are designed for being mechanically connected to one another ([0072]; [0130]; Fig. 4; element 161).

Regarding claim 2, Sugawara discloses wherein at least one of: the cell connectors (130, 131, 150) and the at least one cell connector element (111, 160) are designed for positioning the 

33Attorney Docket No. 115388.PD004USthe voltage tap elements (800a) and the at least one tap element body (807) are designed for positioning the voltage tap elements (800a) on the at least one tap element body (807) in a spatially separated manner (Fig. 6) and for securing the position ([0092]; Fig. 6) of the positioned voltage tap elements (800a).

    PNG
    media_image3.png
    511
    611
    media_image3.png
    Greyscale



Regarding claim 3, Sugawara discloses wherein cable ends (“the other end of each detection line 806 opposite to the tip end part 800a”; [0090]) of the voltage tap cables (806) are 

Regarding claim 4, Sugawara discloses wherein the voltage tap cables (806) form, in part, at least one flat ribbon cable (“thin flat rectangular wire”; [0090]; annotated Fig. 6; elements 806 and FC).

    PNG
    media_image4.png
    524
    617
    media_image4.png
    Greyscale



claim 5, Sugawara discloses wherein the voltage tap cables (806) form, in part, at least one flat ribbon cable (“thin flat rectangular wire”; [0090]; annotated Fig. 6; elements 806 and FC).

Regarding claim 6, Sugawara discloses wherein the cell connector structure (110) has: 
a front-side cell connector element (“a cover member 160 called a ‘side cover’ is arranged outside each side plate 130, 131”; [0074]; Fig. 6; element 160 corresponding to element 130),
 a rear-side cell connector element ([0074]; Fig. 5; 160 corresponding to 131), 

at least one front-side tap element body ([0083]; Fig. 6; element 807 corresponding to element 130) and 

at least one rear-side tap element body ([0083]; [0158]; Fig. 6; element 807 corresponding to element 131), 

the front-side cell connector element (160 corresponding to 130) and the at least one front-side tap element body (807 corresponding to 130) are designed for being mechanically connected to one another ([0074]; Fig. 4; elements 160, and 161), 

the rear-side cell connector element (160 corresponding to 131) and the at least one rear-side tap element body (807 corresponding to 131) are designed for being mechanically connected to one another ([0074]; Fig. 4; element 161), and 

the front-side cell connector element (160 corresponding to 130) and the rear-side cell connector element (160 corresponding to 131) are designed differently for avoiding connection on an incorrect side, and/or 

the at least one 34Attorney Docket No. 115388.PD004USfront-side tap element body (807 corresponding to 130) and the at least one rear-side tap element body (807 corresponding to 130) are designed differently for avoiding connection on the incorrect side.

Regarding the claim limitation “are designed differently for avoiding connection on an incorrect side”, the front-side and rear-side tap element bodies and cell connector elements are essentially mirror images of the other respective side. In the case of the cell connector element, a projection (annotated Fig. 5; element P) on both the front and rear sides of 160 prevent the different sides from being used interchangeably. 

    PNG
    media_image5.png
    608
    810
    media_image5.png
    Greyscale



In the case of the tap element bodies, the recesses of the tap element body (Fig. 8; element 811) would have different orientations in the rear and front side tap element bodies. In other words, the recesses (811) would face different directions, and thus have different designs preventing interchangeable use.

    PNG
    media_image6.png
    559
    575
    media_image6.png
    Greyscale


Regarding claim 7, Sugawara discloses wherein a voltage tap cable (806) is designed to be longer (Fig. 6; element 806) than another voltage tap cable (806). Sugawara’s design would inherently allow for one of ordinary skill to avoid incorrect arrangement of a removed (i.e. pre-insertion) voltage tap element and a nearby voltage tap element on the tap element body or to avoid incorrect connection of a removed (i.e. pre-insertion) tap element body and a nearby tap element body to the cell connector element.

Regarding claim 8, Sugawara discloses wherein at least one of: the cell connectors (130, 131, 150) are metal cell connector sheets (“thin metal plates”; [0067]; Fig. 4; element 11), and the voltage tap elements (800a) have contact tongues (annotated Fig. 6; element T).


    PNG
    media_image7.png
    500
    597
    media_image7.png
    Greyscale


Regarding claim 9, Sugawara discloses wherein the cell connectors (130, 131, 150), the at least one cell connector element (111, 160), the voltage tap elements (800a) and/or the at least one tap element body (807) are designed in such a way that, 

when the at least one cell connector element (111, 160) is mechanically connected (via 161) to the cell connectors (130, 150) and the at least one tap element body (807) is mechanically connected to the voltage tap elements (800a), 





    PNG
    media_image8.png
    554
    485
    media_image8.png
    Greyscale

the voltage tap elements (800a) are arranged at least partially over the cell connectors (“welding part 154”; [0130]) in a direction from the outside to the inside (Fig. 16) and 

are accessible from the outside (Fig. 16 and 17)  for a cohesive connection (“joined to the welding part 154 by arc welding”; [0145]) to the cell connectors (150).

Regarding claim 10, Sugawara discloses wherein the tap element body (807) has cutouts (annotated Fig. 6; element C) for at least parts of the voltage tap elements (800a), and the cohesive connection ([0145]) is a welded connection (“arc welding”; [0145]).



    PNG
    media_image9.png
    502
    625
    media_image9.png
    Greyscale


Regarding claim 11, Sugawara discloses wherein the at least one cell connector element (111, 160) and/or the cell connectors (130, 131, 150) are designed for securing in an interlocking manner (“fixation means 161 such as bolts, screws or rivets”; [0146]; Fig. 4; element 161) the voltage tap elements (800a) against becoming detached from the tap element body (807) when the cell connector element (111, 160) is mechanically connected to the cell connectors (130, 131, 150) and the tap element body (807) is mechanically connected to the voltage tap elements (800a).

claim 12, Sugawara discloses wherein the at least one cell connector element (111,160) is designed for holding rechargeable battery cells (“lithium-ion battery cells 140”; [0066]; Fig. 5; element 140); on at least one cell side (Fig. 5), and 

further wherein at least one of: the cell connectors (130) are secured to the cell connector element (111, 160) in the region (annotated Fig. 5; element R) of the rechargeable battery cells (140) when the rechargeable battery cells (140) are held, and 

the at least one tap element body (807) is mechanically connected (“fixation means 161”; [0074]; Fig. 4; element 161) to the cell connector element (111, 160) in the region (R) of the rechargeable battery cells (140) when the rechargeable battery cells (140) are held.

    PNG
    media_image10.png
    598
    806
    media_image10.png
    Greyscale



Regarding claim 13, Sugawara discloses wherein the battery cells (140) are round battery cells (Fig. 5; element 140) and the at least one cell side (side of 140 corresponding to 110 in Fig. 5) is a cell circumferential side (side of 140 corresponding to Region, R in Fig. 5).



    PNG
    media_image11.png
    614
    842
    media_image11.png
    Greyscale
Regarding claim 14, Sugawara discloses wherein the at least one cell connector element (111, 160) is designed for arranging rechargeable battery cells (140) in a direction from the inside to the outside (Fig. 5) on an inner side of the cell connector element (111, 160), and 36Attorney Docket No. 115388.PD004USthe at least one cell connector element (111, 160) is designed for arranging the cell connectors (130, 131, 150) and/or the at least one tap element body (807) with the voltage tap elements (800a) in a direction from the outside to the inside on an outer side of the cell connector element (111, 160), which outer side is situated opposite the inner side.
claim 15, Sugawara discloses wherein at least one of: the cell connectors (130, 150) are designed in one piece (130, 150; fixation guides 130a) and/or in an electrically conductive manner (“conductive member 150”; [0066]), the at least one cell connector element (111, 160) is designed in one piece (111 or 160) and/or in an electrically insulating manner (160 only; “formed by molding of resin such as PBT”; [0075]), the voltage tap elements (800a) are designed in one piece (Fig. 6; element 800a) and/or in an electrically conductive manner (“a material matching the terminal specifications”; [0101]), and the at least one tap element body (807) is designed in one piece (Fig. 6; element 807) and/or in an electrically insulating manner (“resin part 807”; [0104]).

    PNG
    media_image3.png
    511
    611
    media_image3.png
    Greyscale

claim 16, Sugawara discloses wherein at least one of: the cell connectors (130, 131, 150) and the at least one cell connector element (111, 160) are designed for being connected to one another in an interlocking manner (“fixation means 161”; [0074]; Fig. 4; element 161; “fixation guides 130a”; [0087]; Fig. 7; element 130a), 

the voltage tap elements  (800a) and the at least one tap element body (807) are designed for being connected to one another in an interlocking manner  (“a subsidiary unit is formed by fixing the voltage detection conductor 805 in its original shape of formation by use of the resin part 807a”; [0158]), and 

the at least one cell connector element (111, 160) with the cell connectors (130, 131, 150) and the at least one tap element body (807) with the voltage tap elements (800a) are designed for being connected to one another in an interlocking manner (“fixation means 161”; [0146]; Fig. 4; element 161).

Regarding claim 18, Sugawara discloses a rechargeable battery pack ([0044]; “an electricity storage device 1000”; [0037]; Fig. 2; element 1000) comprising: a cell connector structure (“casing 110”; [0065]; Fig. 4; element 110) according to Claim 1 as set forth above; and rechargeable battery cells (“lithium-ion battery cells 140”; [0066]; Fig. 5; element 140).

Regarding claim 19, Sugawara discloses wherein the rechargeable battery pack (1000) has a measurement electronics part (“control device 900”; [0128]; Fig. 2; element 900), and the measurement electronics part (900) is designed for being electrically connected ([0128]) to the 

Regarding claim 20, Sugawara discloses all claim limitations of the invention of claim 18 as set forth above. Sugawara further discloses that the electricity storage device 1000 can also be used as a power supply device ([0013]; Fig. 1) for industrial vehicles and further provides an example of battery-driven forklift trucks ([0164]). It is well known that fork lifts are used in the forestry industry, and thus qualify as a forestry work appliance. 

Thus, Sugawara discloses a rechargeable battery pack (1000) according to Claim 18 as set forth above; and an electrically driven forestry work appliance ([0164]), specifically a fork lift ([0164]), wherein the rechargeable battery pack (1000) and the electrically driven fork lift ([0164]) are designed for being electrically connected to one another for 38Attorney Docket No. 11588.PD004USsupplying electrical drive power ([0035]) from the rechargeable battery pack (1000) to the electrically driven fork lift ([0164]).


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobert et al. (US 20160049703 A1) hereinafter Lobert.
 
claim 1, Lobert discloses a cell connector structure (“a power assembly 48”; [0043]; Fig. 4; element 48) for a rechargeable battery pack (“a plurality of prismatic battery cells 30”; [0043]; Fig. 4; element 30) comprising: 

a plurality of cell connectors (“bus bars 50, 52”; [0052]; Fig. 4; element 50, 52), wherein the cell connectors (50, 52) are designed for electrically connecting ([0043]) rechargeable battery cells (“prismatic battery cells 30”; [0043]; Fig. 4; element 30); 

at least one cell connector element (annotated Fig. 4; element C), wherein the cell connectors (50, 52) and the at least one cell connector element (C) are designed for being arranged on one another (annotated Fig. 4) and for being secured (annotated Fig. 4; element S) against becoming detached from one another; 


    PNG
    media_image12.png
    525
    656
    media_image12.png
    Greyscale


a plurality of voltage tap elements (“plurality of solder pads 94”; [0052]; “voltage sense lines 66”; [0045]; Fig. 7; element 66 and 94), wherein the voltage tap elements (66, 94) have voltage tap cables (“voltage sense lines 66”; [0045]; Fig. 7; element 66), 

    PNG
    media_image13.png
    458
    524
    media_image13.png
    Greyscale



wherein the voltage tap cables (66) are designed for being electrically connected ([0052]) to the cell connectors (50, 52); and at least one tap element body (“carrier bar 58”; [0052; Fig. 4; element 58), 

wherein the voltage tap elements (66, 94) and the at least one tap element body (58) are designed for being arranged on another ([0052]) and for being secured against becoming detached from one another ([0052]), wherein the at least one cell connector element (C) with the cell connectors (50, 52) and the at least one tap element body (58) with the voltage tap elements (66, 94) are designed for being mechanically connected to one another (Fig. 4).

claim 17, Lobert discloses wherein 37Attorney Docket No. 115388.PD004US the cell connector structure (48) has at least one further temperature sensor cable (“plurality of temperature sense lines 67”; [0052]; Fig. 7; element 67),

    PNG
    media_image13.png
    458
    524
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    487
    685
    media_image14.png
    Greyscale
 the at least one further temperature sensor cable (67) and the at least one cell connector element (C) are designed for being arranged on one another ([0052]; Fig. 4), and 

the at least one cell connector element (C) and the at least one tap element body (58) are designed for securing in an interlocking manner ([0052]) the provided at least one further temperature sensor cable (67) against becoming detached from the cell connector element (C) when the cell connector element (C) and the tap element body (58) are mechanically connected ([0052]; Fig. 4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        


/Magali P Slawski/Primary Examiner, Art Unit 1721